The facts are set out in the defendant's appeal. The plaintiff alleged that in addition to the ground of damage upon which she recovered a verdict, she had been assessed 50 per cent upon her stock by virtue of the liability clause in the National Banking Act, and she introduced a properly certified transcript of a judgment obtained by the receiver of the bank upon such assessment in the United States Circuit Court for $550. It was in evidence that the plaintiff had not paid anything on said judgment. She offered to prove that she was solvent and able to pay said judgments and is still liable therefor. This was (376) properly excluded by the court. Not till the plaintiff has paid the judgment will her cause of action on that account accrue, and the statute of limitations in favor of the defendants will begin to run from such payment.
No error.
Cited: Coble v. Beall, 130 N.C. 537; McClure v. Fellows, 131 N.C. 515;Hooker v. Worthington, 134 N.C. 285; Smith v. Lumber Co., 142 N.C. 31;Grocery Co. v. Bag Co., ibid., 181. *Page 233